                                            "(F-
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           X
DOUGLAS H. SANDERS,
                                                                         MEMORANDUM & ORDER
                               Plaintiff,
                                                                           16-CV-4596(NGG)(ARL)
               -against-

WB KIRBY HILL,LLC,and BERNARD M.JANOWITZ,

                               Defendants.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Douglas H. Sanders brings this suit for breach of contract, fraud, and negligence

related to his purchase of a home in the "Stone Hill" development("Stone Hill"), located at 6

Kingwood Court, Muttontown, New York (the "Sanders Home"). (Second Am. Compl.(Dkt.

62)("SAC").) Before the court are briefs by Plaintiff and Defendants WB Kirby Hill, LLC

("WBK")and Bernard Janowitz,in response to this court's sua sponte order(May 22,2018

Order), regarding whether non-parties the Village of Muttontown (the "Village") and Plaintiffs

title insurer should be joined as parties to this suit pursuant to Federal Rule of Civil Procedure

19. (PI. May 31, 2018 Letter("PI. Mem.")(Dkt. 70); Def. WB Kirby Hill LLC June 11,2018

Resp.("WBK Resp.")(Dkt. 71); Def. Bernard Janowitz June 12,2018 Resp.("Janowitz Resp.")

(Dkt. 72); PI. June 12,2018 Reply ("PI. Reply")(Dkt. 73); Def. WB Kirby Hill LLC June 12,

2018 Sur-Reply("WBK Sur-Reply")(Dkt. 74).) Also before the court is Plaintiffs motion for

the undersigned to recuse himselffrom this case pursuant to 28 U.S.C. § 455(a). (PI. Mot. for

Recusal("Recusal Mot.")(Dkt. 81).)
I.     BACKGROUND

       A.      Factual Allegations

       Plaintiff alleges that, in January 2010,Plaintiff met with a WBK agent, Joanne Miller, to

explore the possibility of purchasing a vacant lot in Stone Hill. (SAC    4,24,26-27.) Miller

showed Plaintiff one- and two-acre lots available for purchase. (Id H 27.) Plaintiff expressed

interest in a larger version ofa particular model home he was shown. (Id H 30.) Miller advised

Plaintiffto meet with Stone Hill's "owner/developer," Janowitz. (Id H 31.) Plaintiff scheduled a

January 29, 2010 meeting with Janowitz. (Id      32-35.)

       At that meeting, Janowitz allegedly represented that a 6,000-square-foot home could not

be built on any ofthe one-acre lots and would need to be built on a two-acre lot. (Id ^ 40.)

Plaintiff stated that he could not afford any ofthe two-acre lots. Qd HH 41-43.) Janowitz then

advised Plaintiffthat one particular lot, Lot #64, was only 1.3 acres yet could accommodate the

larger house Plaintiff desired, along with a pool and other amenities Plaintiff wanted. (Id IK 44-

46.) Janowitz also told Plaintiffthat the larger house would "not present a problem with the

Village" and that he would ensure WBK's compliance with the Village's building codes in

supervising the construction ofPlaintiff's house. (Id    50,103.)

       Plaintiff avers that, in reliance on Janowitz's representations, he agreed to purchase Lot

#64, signing a purchase agreement with WBK on February 23,2010. (Id           55-58; Purchase

Agreement(Dkt. 62-1)).) That same day. Plaintiff signed a contract with WBK(the

"Construction Agreement")to build the Sanders Home on the land. (SAC 1161; Construction

Agreement(Dkt. 62-2).) Plaintiff paid WBK over $1,930,000 for services performed pursuant to

the Construction Agreement. (SAC Hlj 121-22.) The Construction Agreement provided, and

Janowitz represented,that WBK would build the Sanders Home in accordance with the
provisions ofthe Stone Hill at Muttontown Community Offering Plan (the "Offering Plan").

(Construction Agreement ^ 23; SAC H 107.) Plaintiff alleges that WBK failed to do so and that

WBK violated the Village's building codes, rules, and regulations in building the Sanders Home.

(SAC     104-107.) WBK purported to deliver a "Certificate of Occupancy" to Plaintiff on or

about September 21,2011. (Id % 124.)

       Plaintiff lived in the Sanders Home from March 2011 to August 2014 before moving to

Puerto Rico. (Id ^ 125.) During that time, he instsilled a patio and pergola in the rear ofthe

home, and also "installed landscaping." (Id H 126.) In late 2014,Plaintiff tried to sell the

Sanders Home,and the purchaser told him that the purchaser's title company required Plaintiff to

obtain approval from the Village's building department for the patio, pergola, and landscaping.

(Id UK 129-131.) After Plaintiff applied for a building permit, the Village issued a comment

letter dated April 2, 2015 (the "2015 Comment Letter"), indicating that various conditions ofthe

Sanders Home violated both the Village's building codes and the provisions ofthe Offering Plan

that had been filed with the Village. (Id KK 132-37.) Plaintiff claims that he did not have notice

of these defects until receiving the April 2,2015 comment letter. (Id If 161.) The Village

required Plaintiff to correct the Sanders Home's improper conditions, which forced Plaintiffto

terminate its potential sale ofthe home. (Id K 145.) On July 26,2016,the Village issued

another comment letter(the "2016 Comment Letter")indicating the Sanders Home exceeded the

maximum building height and required a variance. (Id K 146.) Plaintiff claims that these

comment letters have substantially reduced the value ofthe Sanders Home,rendered it

unmarketable for sale, and have caused Plaintiffto incur significant damages. (Id KK 163-72.)

These comment letters allegedly resulted from WBK's failure to comply with the Village's

building codes and the Offering Plan. (Id)
        Rather than appealing the 2015 and 2016 Comment Letters, Plaintiff obtained variances

from the Village. fSee PL Mem. at 6; WBK Resp. at 8-9; PI. Reply at 3.) To explain this.

Plaintiff notes that he "has had [the 2015 Comment Letter] independently tested, and found that

the objections raised by the Village are valid." (PI. Mem. at 6.) WBK contends that the 2015

Comment Letter was erroneous and inconsistent "with the Certificate of Occupancy the Village

issued in 2011. (WBK Resp. at 6-8.)

        B.     Procedural History

        Plaintifffiled this suit on August 17, 2016. (Compl.(Dkt. 1).) The case was originally

assigned to District Judge Leonard B. Wexler and Magistrate Judge Arlene R. Lindsay. Plaintiff

amended his complaint twice,filing the most recent version on December 4, 2017. (SAC.) In

his most recent complaint, Plaintiff brings claims against WBK for breach of contract and

Bernard Janowitz for fraudulent inducement and negligent misrepresentation. (SAC 1[1[ 173-99.)

After Judge Wexler's death, the case was reassigned to Judge Spatt on April 9,2018,and then

reassigned to this court on May 2, 2018.

       On May 22, 2018,this court held a pretrial conference, after which the court rejected the

parties' proposed joint pretrial order because it did not comply with the court's Individual Rules.

(May 22,2018 Order.) The court also directed the parties to briefthe issue of whether the

Village and Plaintiffs title insurer should be joined as parties to this suit pursuant to Federal

Rule of Civil Procedure 19. (Id.) The parties have since done so. (PI. Mem.; WBK Resp.;

Janowitz Resp.; PI. Reply; WBK Sur-Reply.) Defendants contend that the Village is a necessary

party and,further, that this suit should be dismissed as unripe for adjudication because Plaintiff

was required to appeal the 2015 Comment Letter to the Village's Zoning Board of Appeals

("ZBA")before bringing this suit. (WBK Resp. at 2, 15; Janowitz Resp. at 1 (joining WBK's
arguments).) Defendants note that the 2015 Comment Letter conflicts with the Village's

approvals ofthe Sanders Home in 2011. (WBK Resp. at 2.) WBK states that,"[b]y failing to

name the Village in this lawsuit and by commencing this lawsuit without challenging the

Building Department's 2015 findings, Plaintiff has tasked this Court, without the benefit of a

record, with the initial review and determination ofthe Building Inspector's 2015 findings."

(Id.) In Defendants' view. Plaintiff could have brought this suit—^naming the Village as a

defendant—only after the ZBA resolved Plaintiffs appeal. (WBK Resp. at 15; Janowitz Resp. at

1.)

       Plaintiff has also requested a pre-motion conference in anticipation of moving for a pre-

judgment order of attachment against WBK pursuant to Article 62 ofthe New York Civil

Practice Law and Rules. (PI. Jan. 17,2019 Appl. For Pre-Mot. Conf.(Dkt. 77).) The court

granted Plaintiffs request and directed the parties to delay scheduling the conference until after

entry ofthe court's order regarding the Rule 19 issue. (Jan. 29,2019 Order.)

       Plaintiff has also moved for the undersigned to recuse himselffrom this case pursuant to

28 U.S.C. § 455(a). (Recusal Mot.) In Plaintiffs view, the court "has created an appearance of

partiality, non-neutrality, and bias" by(1)asking the parties, sua sponte, to briefthe Rule 19

issue addressed above;(2)not issuing a decision on this question for several months; and(3)not

granting Plaintiffs requests to schedule a pre-motion or pre-trial conference in the interim. (PI.

Mem.in Supp. of Mot. for Recusal("Recusal Mem.")at 5-7.) According to Plaintiff,"this case

was taken out to the proverbial woodshed and left there to rot." (Recusal Mem. at 6.)
n.      DISCUSSION

        A.      Whether the Village and Plaintiffs Title Insurer Should be Joined Pursuant
                to Rule 19

                1.     Legal Standard


               Under Rule 19, a party is necessary where (1) complete relief may
               not be effected among those already parties in the person's absence;
               or (2) the absent party claims some interest relating to the subject
               matter ofthe action and their absence would either impair the absent
               party's ability to protect that interest or leave persons already parties
               subject to substantial risk of incurring multiple or inconsistent
               obligations as a result ofthe claimed interest.

Bodner v. Banoue Paribas. 114 F. Supp. 2d 117,137(E.D.N.Y. 2000)(citing Fed. R. Civ. P.

19(a)); accord CnnnTech Dev. Co. v. University of Connecticut Educ. Props.. Inc.. 102 F.3d 677,

681 (2d Cir. 1996). The burden is on Defendants "to show that the person who was notjoined is

needed for a just adjudication." 7 Charles A. Wright & Arthur R. Miller, Fed. Prac. & Proc.

Civ. § 1609(3d ed.); see, e.g.. Bodner. 114 F. Supp. 2d at 137.

               2.      Application

                       a.      Plaintiff's Title Insurer

       Plaintiffs title insurer is not a necessary party to this case. According to Plaintiff, his

insurer insured him only with respect to his purchase ofthe land itself, not to the Construction

Agreement to build the Sanders Home on the land. (PI. Mem.at 5-6.) Plaintiffs claims do not

relate to the purchase ofthe land itself, but rather the Construction Agreement. (See SAC

nil 163-72). Thus, complete relief may be effected among the parties in the insurer's absence,

and the insurer's absence would not impair its ability to protect its interest in the land or leave

the parties subject to risk of multiple or inconsistent obligations. See Fed. R. Civ. P. 19(a)(1).

Defendants do not dispute this.
                        b.      The Village

        Nor is the Village a necessary party. Plaintiff alleges no wrongdoing by the Village.

(See PI. Mem. at 6.) Instead, Plaintiff contends that WBK and Janowitz are at fault for breaching

the Construction Agreement by building the Sanders Home in violation ofthe Village's building

codes and the Offering Plan, contrary to their prior representations to Plaintiff. (See id.: Reply at

2-3.) In other words,this case is about an alleged breach of a contract between Plaintiff and

WBK and Janowitz's representations that allegedly induced Plaintiffto eiiter the contract. "A

nonparty to a commercial contract ordinarily is not a necessary party to an adjudication ofrights

under the contract." ConnTech. 102 F.3d at 682(quoting Northrop Corp. v. McDonnell Douglas

Corp.. 705 F.2d 1030, 1044(9th Cir. 1983). "This rule is not inapplicable merely because the

absent party happens to be the Government." Id (quoting Northrop Corp.. 705 F.2d at 1044).

Defendants are free to sue the Village, or to argue that they should not be held liable because the

2015 Comment Letter was erroneous or because they relied in good faith on the Certificate of

Occupancy that the Village issued in 2011. (See WBK Resp. at 2; WBK Sur-Reply at 1-2.) But

that does not require the Village to be joined as a party under Rule 19.

       The authorities cited by Defendants do not indicate otherwise. First WBK relies on

Spravregen v. A. Gugliotta Dev.. Inc.. 166 F. Supp. 3d 291 (E.D.N.Y. 2016),in which the court

stated that "the issuance ofa certificate of occupancy establishes that the premises are in

compliance with the requirements ofthe building code and other applicable laws." Id. at 310

(citation omitted). Spravregen is not relevant to the issue before the court because Rule 19 was

not at issue in that case; in fact, the municipality that issued the certificate of occupancy was not

a party. S^ id. Second. WBK points to cases involving suits against municipalities for the

proposition that, prior to bringing this suit. Plaintiff was required to appeal the 2015 Comment
Letter to the Village's Zoning Board of Appeals("ZBA").(WBK Resp. at 2,10 (citing, inter

alia. Murohv v. New Milford Zoning Com'n.402 F.3d 342(2d Cir. 2005); Natale v. Town of

Ridgefield. 170 F.3d 258(2d Cir. 1999); Kowalczvkv. Barbarite. No.08-CV-69928(ER),2012

WL 4490733(S.D.N.Y. Sept. 25, 2012); Norton v. Town of Islio. 239 F. Supp. 2d 264(E.D.N.Y.

2003); Charest v. Morrison. 852 N.Y.S.2d 503(N.Y. App. Div. 2008). In each ofthose cases,

the plaintiff either claimed that a municipality violated his or her constitutional rights. Murphy.

402 F.3d at 350; Natale. 170 F.3d at 259; Kowalczvk.2012 WL 4490733, at *1, 7; Norton. 239

F. Supp. 2d at 266, or sought to compel a municipality to revoke a building permit it had issued

to a third party, Charest. 852 N.Y.S.2d at 1179. In other words,the plaintiffs were seeking

redress for an action taken by the municipality. Here,Plaintiff does not complain about anything

the Village did; he complains about Defendants' actions. fSee PI. Mem. at 6; PI. Reply at 7.)

       B.      Motion for Recusal


               1.      Legal Standard

       "A judge must recuse himself'in any proceeding in which his impartiality might

reasonably be questioned.'" In re Basciano. 542 F.3d 950,956(2d Cir. 2008)(quoting 28 U.S.C.

§ 455(a)). "[RJecusal motions are committed to the sound discretion ofthe district court."

United States v. Lovaglia. 954 F.2d 811,815(2d Cir. 1992), overruled on other

grounds bv. United States v. Yousef. 750 F.3d 254,261 (2d Cir. 2014). "[T]he mere filing of a

recusal motion does not automatically require the recusal of ajudge." Williams v. City Univ. of

N.Y..633 F. App'x 541,544(2d Cir. 2015)(summary order). "The relevant inquiry is whether

an objective, disinterested observer fully informed ofthe underlying facts, would entertain

significant doubt thatjustice would be done absent recusal, or altematively, whether a reasonable

person, knowing all the facts, would question the judge's impartiality." Williams. 633 F. App'x


                                                 8
at 543(2d Cir. 2015)(quoting Yousef. 327 F.3d at 169)(alteration adopted)(quotation marks

omitted)).

        "[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

motion." Litekv v. United States. 510 U.S. 540,555(1994k see Gallop v. Chenev. 645 F.3d

519, 521 (2d Cir. 2011)(finding that a ruling made against the plaintiff"alone is insufficient to

establish the sort of extreme antagonism required for disqualification"); Chen v. Chen Qualified

Settlement Fund. 552 F.3d 218,227(2d Cir. 2009)(per curiam)("Generally, claims ofjudicial

bias must be based on extrajudicial matters, and adverse rulings, without more, will rarely suffice

to provide a reasonable basis for questioning ajudge's impartiality."). Judicial rulings "can only

in the rarest circumstances evidence the degree offavoritism or antagonism required" for recusal

to be necessary. Litekv. 510 U.S. at 555. "[OJpinions formed by the judge on the basis offacts

introduced or events occurring in the course ofthe current proceedings, or ofprior proceedings,

do not constitute a basis for a bias or partiality motion unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible." Id

                2.      Discussion


        Plaintiff has not offered any persuasive reason why the court should recuse itself.

Ordering the parties to brief a procedural issue sua sponte is a judicial ruling, which "alone is

insufficient to establish the sort of extreme antagonism require for disqualification." Gallop, 645

F.3d at 521. If an adverse ruling is not cause for recusal, see, e.g.. id, it follows logically that

the court's failure to rule on the Rule 19 issue as quickly as Plaintiff may have liked is also not a

basis for recusal. And while the Rule 19 issue was pending, the court did not address all of

Plaintiff's repeated requests for another pretrial conference because there was no reason to hold

such a conference before ruling on the Rule 19 issue. This would not cause a reasonable
observer to question the judge's impartiality or to "entertain serious doubt" about whether

"justice [can] be done absent recusal." See Williams.633 F. App'x at 543.

         The court thus declines to recuse itselffrom this case.


HI.      CONCLUSION


         The court frnds that non-parties the Village of Muttontown(the "Village") and Plaintiffs

title insurer are not required parties to this action under Federal Rule of Civil Procedure 19.

Additionally, Plaintiffs(Dkt. 81) motion for recusal is DENIED. The court declines to schedule

a pre-motion conference (see PI. Req. for Pre-Mot. Conf. and Pre-Trial Conf.(Dkt. 79)) and

DIRECTS to submit to this court a proposed hriefing schedule for Plaintiffs anticipated motion

for a pre-judgment order of attachment by no later than June 7, 2019.

         The court will seek to reassign this case to a Brooklyn magistrate judge to coordinate

pretrial procedures. After the reassignment, the parties are DIRECTED to contact the newly

assigned magistrate judge's chambers to schedule a Rule 16 conference and to work with the

magistrate judge to prepare a revised joint pretrial order that complies with the court's individual

rules.


         SO ORDERED.
                                                                      s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                            NICHOLAS G. GARAUFIS
         June 5;^, 2019                                              United States District Judge




                                                 10
